DETAILED ACTION
The Amendment filed 3/10/2022 has been entered. Claims 1,3-21 remain pending in the application.  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The limitations drawn to wherein the one member includes a projecting portion projecting from the facing surface of the one member in the axial direction, the projecting portion has an inner face, the inner face facing inward toward the outer peripheral portion in a radial direction of the valve shaft, and the outer peripheral portion of the spring washer is configured to contact both the facing surface of the one member and the inner face of the projecting portion when the spring washer deforms, in combination with the other limitations of the claims was not disclosed not rendered obvious over the prior art.
US Patent 11203970 is believed to be the closest art of record inclusive of a facing face, indentation and protrusion face facing radially inward, however there is no teaching or reason to believe this art would provide contact between the radially inward facing wall of the protrusion and the spring washer as it is only designed in such a manner to avoid contact between the hot exhaust and the spring washer to prevent deterioration.  Similar lack of teaching for contact between the spring washer and radial extension can be seen in US Publication 20190195270.  Additional art US Publication 20190003376 is similar to the present application but fails to teach separate face walls and radially inward facing protrusion walls where the spring washer is in contact with both.  As such none of the above references have the basic .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1,3-21 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746